DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-10, 12-13 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (9,691,841).
Regarding claims 1, 2, 6, 7, 12, 15 and 20-21, Oh et al. teach in figure 14 and related text an apparatus comprising: 
conductive materials LSL located in different levels of the apparatus; 
dielectric materials (in-between conductive materials LSL, see also figure 12) located in different levels of the apparatus, one of the conductive materials being between two of the dielectric materials, and one of the dielectric materials being 
 a first conductive contact D_CH, S_CH (see figure 13) having a length extending through the conductive materials and the dielectric materials in a direction perpendicular to the levels of the apparatus, the first conductive contact being electrically separated from the conductive materials;
	a second conductive contact (another one of D_CH, S_CH) having a length extending through the conductive materials and the dielectric materials in a direction perpendicular to the levels of the apparatus, the second conductive contact being electrically separated from the conductive materials 221, 222; 
	a third conductive contact (another one of D_CH, S_CH) having a length extending through the conductive materials and the dielectric materials in a direction perpendicular to the levels of the apparatus, the third conductive contact being electrically separated from the conductive materials; 
	a first conductive region S located on a level different from the levels of the conductive materials and different from the levels of the dielectric materials, the conductive region extending in a direction from the first conductive contact to the second conductive contact and from the second conductive contact to the third conductive contact and electrically coupled to directly contacting the first, second, and third conductive contacts; 

	an additional conductive contact (one of the vertical plugs which connects two of the conductive materials) contacting a group of conductive materials of the conductive materials, wherein the additional conductive contact is electrically separated from the first, second, and third conductive contacts.

Li et al. do not explicitly state that the dielectric materials include silicon dioxide.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the dielectric materials to include silicon dioxide, in Li et al.’s structure in order to simplify the processing steps of making the device by using conventional and well-known, low cost dielectric material.

Regarding claim 2, in the combined device, Oh et al. teach in figure 14 and related text that the first conductive contact is part of a first node of a capacitor, and the additional conductive contact is part of a second node of the capacitor.
Regarding claim 3, Oh et al. teach in figure 14 and related text a fourth conductive contact ((another one of D_CH, S_CH) having a length extending through the conductive materials and the dielectric materials in a direction perpendicular to the levels of the apparatus, the fourth conductive contact being electrically separated from the conductive materials.


a second third conductive region (another one of the vertical plugs which connects two of the conductive materials) located in the first level of the apparatus and contacting the additional conductive contact, wherein the conductive materials and the dielectric materials are located over the semiconductor substrate of the apparatus, the first level is under a combination of the conductive materials and the dielectric materials, and the first level is between the semiconductor substrate and the combination of the conductive materials and the dielectric materials.

Regarding claims 8-10, the combined device includes the additional conductive contact contacts a group of the dielectric materials, and
wherein the group of the conductive materials includes all (of the selected ones) of the conductive materials, and
wherein the group of the conductive materials includes fewer than all of the conductive materials. 

Regarding claim 12, Oh et al. teach in figure 14 and related text substantially the entire claimed structure, as applied to the claims above, including

	wherein the capacitor dielectric including a first dielectric portion and a second dielectric portion formed in a hole of the holes, wherein a first pillar of the multiple pillars is separated from the first tier of conductive material of the multiple tiers by the first dielectric portion, and wherein a second pillar of the multiple pillars is separated from the second tier of conductive material of the multiple tiers by the second dielectric portion; and 
	a second conductive pillar structure (another one of the conductive pillars) forming a second node of the capacitor, the second conductive pillar structure including a first pillar, a second pillar, and a third pillar, each of the first, second, and third pillar extending vertically through first tier of conductive material of the multiple tiers of conductive material and second tier of conductive material of the multiple tiers of conductive material, wherein the first pillar contacts the first and second tiers of conductive material the multiple tiers of conductive material, the second pillar contacts the first and second tiers of conductive material the multiple tiers of conductive material, and the third pillar (another one of the plurality of pillars) contacts the first and second tiers of conductive material of the multiple tiers of conductive material, wherein each of the first, second, and third pillars of the second conductive pillar structure is electrically separated from the multiple pillars of the first pillar structure, wherein a direction from the first pillar of the second conductive pillar structure to the second pillar of the second 

Regarding claim 13, Oh et al. teach in figure 14 and related text that multiple pillars of the first conductive pillar structure and the first, second, and third pillars of the second conductive pillar structure include conductively doped polysilicon.

Regarding claim 15, Oh et al. teach in figure 14 and related text substantially the entire claimed structure, as applied to the claims above, including each of the first conductive contacts (D_CH, S_CH) being separated from the conductive materials by an additional dielectric material M different from the dielectric materials.
Regarding claim 16, Oh et al. teach in figure 14 and related text first additional conductive contacts, each of the first additional conductive contacts having a length extending through the conductive materials and the dielectric materials in the direction perpendicular to the levels of the apparatus, each of the first additional conductive contacts being separated from the conductive materials by a second additional dielectric material (said “second additional dielectric material” is not necessarily different from said dielectric materials), the first additional conductive contacts being electrically coupled to the first conductive contacts; and a first additional conductive region (any 
Regarding claim 17, Oh et al. teach in figure 14 and related text first holes (inherently therein) extending through the conductive materials and the dielectric materials, wherein each of the first conductive contacts includes a portion inside a hole among the first holes; and 
second holes (inherently therein) extending through the conductive materials and the dielectric materials, wherein each of the second conductive contacts includes a portion inside a hole among the second holes.
Regarding claim 18, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the conductive materials of metal, in Li et al.’s structure in order to reduce the contact resistance of the device. 
Regarding claim 19, Oh et al. teach in figure 14 and related text that the first conductive contacts are polysilicon.
Regarding claim 20, Oh et al. teach in figure 14 and related text a third conductive region directly contacting the second conductive contacts at an end of each of the second conductive contacts, wherein the first conductive region is located on a level of the apparatus that is under the conductive materials and under the dielectric materials.
 




Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 







O.N.								/ORI NADAV/
12/24/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800